Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Objection to the Specification-Withdrawn
The objection to the disclosure is withdrawn because of the amendment of the specification to delete the embedded hyperlink and/or other form of browser-executable code.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Agent Robert A. Madsen (703-740-8322) on 08/24/2021.
AMENDMENTS TO THE CLAIMS
In claim 9: Delete the limitation “storage stable”, in line 1.
Amend claim 15 so that claim 15 recites “The device of claim 9, wherein the solution pH is from 4.5 to 5.5.”
Amend claim 16 so that claim 16 recites “The device of claim 15, wherein the buffer is selected from a phosphate buffer or a citric acid buffer.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A pre-filled and ready to use nasal spray device of the instant invention, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Nielsen (Pediatric Anesthesia, 2014, 24, 170-180, cited in the previous Office action), discloses an aqueous intranasal sufentanil/ketamine composition comprising 5 µg sufentanil + 5 mg (5000 µg) ketamine, Nielsen discloses aqueous sufentanil/ketamine at pH 6 in 2 ml vial. Nielsen discloses sufentanil at 50 µg/ml (5 µg in 0.1 ml) per dose and ketamine at 50 mg/ml (5 mg in 0.1 ml) per dose.  Nielsen discloses that immediately before administration, the medication was transferred to a nasal spray device (5 ml amber glass bottle, dose volume 0.1 ml), i.e., ready to use. Nielsen discloses that the composition was administered (using a nasal device), to children in order to treat procedure pain. Please see title of the article, abstract and page 171, under the titles “Methods” and “Study design”.
 However, the Nielsen does not suggest or disclose: i) a composition pH of 4 to 5.5; and ii) a buffer in the composition.
Furthermore, the unexpected and surprising observation that a composition within the limitations of the instant claims was unexpectedly found to exhibit superior stability at either 5oC or 25oC, when compared to a similar composition at higher pH (see pages 2-4 of the declaration filed on 08/19/2021), could not have been predicted by the prior art.
Conclusions
Claims 9-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629